                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WISCONSIN

CHRISTOPHER BLOCK, an individual, individually
and on behalf of all others similarly situated,             Case No. 19-cv-625

                       Plaintiff,

       v.


PANDA RESTAURANT GROUP; PANDA
EXPRESS, INC., DOES 1-5.

                       Defendants.


                       NATIONWIDE CLASS ACTION COMPLAINT

       COMES NOW, Plaintiff Christopher Block, on behalf of himself and all others similarly

situated, and asserts as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action individually and on behalf of all others similarly

situated against Panda Restaurant Group, Panda Express, Inc. And Does 1-5 (collectively

“Defendants”), asserting violations of Title III of the Americans with Disabilities Act, 42 U.S.C.

§ 12101 et seq. (the “ADA”), and its implementing regulations, in connection with accessibility

barriers in the parking lots and paths of travel at various public accommodations owned,

operated, controlled, and/or leased by Defendants (“Defendants’ facilities”).

       2.      Plaintiff has a mobility disability and is limited in the major life activity of

walking, which has caused him to use a wheelchair for mobility.

       3.      Plaintiff has visited Defendants’ facilities and was denied full and equal access as

a result of Defendants’ inaccessible parking lots and paths of travel.

       4.      Plaintiff’s experiences are not isolated—Defendants have systematically

discriminated against individuals with mobility disabilities by implementing policies and



            Case 2:19-cv-00625-LA Filed 04/30/19 Page 1 of 14 Document 1
practices that consistently violate the ADA’s accessibility guidelines and routinely result in

access barriers at Defendants’ facilities.

       5.         In fact, numerous facilities owned, controlled, and/or operated by Defendants

have parking lots and paths of travel that are inaccessible to individuals who rely on wheelchairs

for mobility, demonstrating that the centralized decision-making Defendants employ with regard

to the design, construction, alteration, maintenance, and operation of its facilities causes access

barriers and/or allows them to develop and persist at Defendants’ facilities.

       6.         Unless Defendants are required to remove the access barriers described below and

required to change their policies and practices so that access barriers do not reoccur at

Defendants’ facilities, Plaintiff and the proposed Class will continue to be denied full and equal

access to those facilities as described and will be deterred from fully using Defendants’ facilities.

       7.         The ADA expressly contemplates injunctive relief aimed at modification of a

policy or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

       [i]n the case of violations of . . . this title, injunctive relief shall include an order
       to alter facilities to make such facilities readily accessible to and usable by
       individuals with disabilities . . .. Where appropriate, injunctive relief shall also
       include requiring the . . . modification of a policy . . ..

42 U.S.C. § 12188(a)(2).

       8.         Consistent with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

requiring that:

       a. Defendants remediate all parking and path of travel access barriers at
          Defendants’ facilities, consistent with the ADA;

       b. Defendants change their policies and practices so that the parking and path of
          travel access barriers at Defendants’ facilities do not reoccur; and

       c. Plaintiff’s representatives shall monitor Defendants’ facilities to ensure that the
          injunctive relief ordered pursuant to Paragraph 8.a. and 8.b. has been
          implemented and will remain in place.

                                                    2

            Case 2:19-cv-00625-LA Filed 04/30/19 Page 2 of 14 Document 1
       9.       Plaintiff’s claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in

civil rights cases where the plaintiffs seek injunctive relief for his or her own benefit and the

benefit of a class of similarly situated individuals. To that end, the note to the 1996 amendment

to Rule 23 states:

       Subdivision(b)(2). This subdivision is intended to reach situations where a party
       has taken action or refused to take action with respect to a class, and final relief of
       an injunctive nature or a corresponding declaratory nature, settling the legality of
       the behavior with respect to the class as a whole, is appropriate . . .. Illustrative
       are various actions in the civil rights field where a party is charged with
       discriminating unlawfully against a class, usually one whose members are
       incapable of specific enumeration.

                     THE ADA AND ITS IMPLEMENTING REGULATIONS

       10.      The ADA was enacted nearly 30 years ago and is intended to “provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.” 42 U.S.C. § 12101(b)(1).

       11.      The ADA broadly protects the rights of individuals with disabilities in

employment, access to State and local government services, places of public accommodation,

transportation, and other important areas of American life.

       12.      Title III of the ADA generally prohibits discrimination against individuals with

disabilities in the full and equal enjoyment of public accommodations (42 U.S.C. § 12182(a)),

and prohibits places of public accommodation, either directly or through contractual, licensing,

or other arrangements, from outright denying individuals with disabilities the opportunity to

participate in a place of public accommodation (42 U.S.C. § 12182(b)(1)(A)(i)), or denying

individuals with disabilities the opportunity to fully and equally participate in a place of public

accommodation (42 U.S.C. § 12182(b)(1)(A)(ii)).

                                                  3

             Case 2:19-cv-00625-LA Filed 04/30/19 Page 3 of 14 Document 1
       13.      Title III further prohibits places of public accommodation from utilizing methods

of administration that have the effect of discriminating on the basis of a disability. 42 U.S.C. §

12182(b)(1)(D).

       14.      Title III and its implementing regulations define discrimination to include the

following:

       a) Failure to remove architectural barriers when such removal is readily
          achievable for places of public accommodation that existed prior to January 26,
          1992, 28 C.F.R.§ 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv);

       b) Failure to design and construct places of public accommodation for first
          occupancy after January 26, 1993, that are readily accessible to and usable by
          individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1);

       c) For alterations to public accommodations made after January 26, 1992, failure
          to make alterations so that the altered portions of the public accommodation
          are readily accessible to and usable by individuals with disabilities, 28 C.F.R. §
          36.402 and 42 U.S.C. § 12183(a)(2); and

       d) Failure to maintain those features of public accommodations that are required
          to be readily accessible to and usable by persons with disabilities, 28 C.F.R. §
          36.211.

       15.      The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has

reasonable grounds for believing that such person is about to be subjected to discrimination in

violation of 42 U.S.C. §12183. 42 U.S.C. 12188(a)(1).

       16.      The ADA also provides for specific injunctive relief, which includes the

following:

       In the case of violations of sections 12182(b)(2)(A)(iv) and section 12183(a) of
       this title, injunctive relief shall include an order to alter facilities to make such
       facilities readily accessible to and usable by individuals with disabilities to the
       extent required by this subchapter. Where appropriate, injunctive relief shall also
       include . . . modification of a policy . . . to the extent required by this subchapter.

42 U.S.C. § 12188(a)(2); 28 C.F.R. § 36.501(b).

                                                  4

             Case 2:19-cv-00625-LA Filed 04/30/19 Page 4 of 14 Document 1
                                JURISDICTION AND VENUE

        17.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and

42 U.S.C. § 12188.

        18.      Plaintiff’s claims asserted herein arose in this judicial district, and Defendants do

substantial business, and have their principal place of business, in this judicial district.

        19.      Venue in this judicial district is proper under 28 U.S.C. §1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                              PARTIES

        20.      Plaintiff Christopher Block is, and at all times relevant hereto was, a resident of

Lake Forest, Illinois. As described above, as a result of his disability, Plaintiff uses a wheelchair

for mobility. Plaintiff suffered an injury two years ago which resulted in a fracture to his fifth

vertebrae, leaving him paralyzed from the chest down. Despite these significant injuries, Mr.

Block is an active equestrian and rower. Prior to his injury, Mr. Block earned a bachelor’s degree

in mechanical engineering from Virginia Tech University and a master’s degree in biological end

systems engineering also from Virginia Tech. Plaintiff worked for various companies as a test

engineer until the time of his injury. Since that time, he has persevered through multiple

surgeries to regain his strength and use of his arms. Plaintiff looks forward to returning to the

workforce in the coming months. Plaintiff is therefore a member of a protected class under the

ADA, 42 U.S.C. § 12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§

36.101 et seq.

        21.      Defendant Panda Restaurant Group parent company of Panda Inn, Panda Express

and Hibachi-San, was founded by Andrew and Peggy Tsiang Cherng and Andrew’s father,

Master Chef Ming-Tsai Cherng, the family originating in the Yangzhou region of China’s



                                                   5

              Case 2:19-cv-00625-LA Filed 04/30/19 Page 5 of 14 Document 1
Jiangsu province. They started their first Panda Inn restaurant in 1973 in Pasadena, California.

The group has its headquarters in Rosemead, California.

       22.      Defendant Panda Express, Inc. operates a chain of fast casual Chinese restaurants

in California. The company’s menu includes entrees, side dishes, appetizers, and desserts. It also

provides catering services for meetings, events, or gatherings. Panda Express operates in 43 U.S.

states, Puerto Rico, and Mexico.

       23.      The true names and capacities, whether individual, corporate, associate, or

otherwise of the Defendants named herein as Does 1 through 5, are unknown to Plaintiff at this

time. Plaintiff will amend this Complaint to allege their true names and capacities when known.

Plaintiff is informed and believes and thereon alleges that each of the fictitiously-named

Defendants is responsible in some manner for the occurrences alleged in this Complaint.

       24.      Plaintiff alleges that Defendants, including Doe Defendants, and each of them at

all times mentioned in this Complaint were the alter egos, agents and/or employees and/or

employers of their Co-Defendants and in doing the things alleged in this Complaint were acting

within the course of such agency and/or employment and with the permission and consent of

their Co-Defendants.

       25.      Defendants are a public accommodation pursuant to 42 U.S.C. §12181(7).

                                   FACTUAL ASSERTIONS

             I. Plaintiff Has Been Denied Full and Equal Access to Defendants’ Facilities

       26.      Plaintiff has visited Defendants’ facilities located at 8041 South Howell Avenue,

Oak Creek, Wisconsin, where he experienced unnecessary difficulty and risk due to excessive

slopes in a purportedly accessible parking area.




                                                   6

             Case 2:19-cv-00625-LA Filed 04/30/19 Page 6 of 14 Document 1
        27.      Despite this difficulty and risk, Plaintiff plans to return to Defendants’ facilities.

Plaintiff’s favorite things to eat at Panda Express are the vegetable and chicken dishes and many

of the noodle dishes. Plaintiff describes himself as a big fan of Asian food. Plaintiff travels to

Wisconsin about once a month, most often to either do Diveheart scuba diving at Marquette

University in Milwaukee or to go visit his friend or his cousins who live in Milwaukee. He

would like to return to this location in the future but is deterred from doing so given the

limitations of the facility. Furthermore, Plaintiff intends to return to Defendants’ facilities to

ascertain whether those facilities remain in violation of the ADA.

        28.      As a result of Defendants’ non-compliance with the ADA, Plaintiff’s ability to

access and safely use Defendants’ facilities has been significantly impeded.

        29.      Plaintiff will be deterred from returning to and fully and safely accessing

Defendants’ facilities, so long as Defendants’ facilities remain non-compliant, and so long as

Defendants continue to employ the same policies and practices that have led, and in the future

will lead, to inaccessibility at Defendants’ facilities.

        30.      Without injunctive relief, Plaintiff will continue to be unable to fully and safely

access Defendants’ facilities in violation of his rights under the ADA.

        31.      As an individual with mobility disabilities who uses a wheelchair, Plaintiff is

directly interested in whether public accommodations, like Defendants’ facilities, have

architectural barriers that impede full accessibility to those accommodations by individuals with

mobility-related disabilities.

              II. Defendants Repeatedly Deny Individuals With Disabilities Full and Equal
                              Access to Defendants’ Facilities.




                                                    7

              Case 2:19-cv-00625-LA Filed 04/30/19 Page 7 of 14 Document 1
       32.      As the owner and manager of their properties, Defendants employ centralized

policies, practices, and procedures with regard to the design, construction, alteration,

maintenance, and operation of their facilities.

       33.      To date, Defendants’ centralized design, construction, alteration, maintenance,

and operational policies and practices have systematically and routinely violated the ADA by

designing, constructing, and altering facilities so that they are not readily accessible and are

usable, by failing to remove architectural barriers, and by failing to maintain and operate

facilities so that the accessible features of Defendants’ facilities are maintained.

       34.      Investigators examined multiple locations owned, controlled, and/or operated by

Defendants and found the following violations, which are illustrative of the fact that Defendants

implement policies and practices that routinely result in accessibility violations:

             a. 891 Kuner Road, Brighton, CO

                   i.   Excessive slope in the purportedly accessible parking area;

             b. 5071 North Academy Boulevard, Colorado Springs, CO

                   i.   Excessive slope in the purportedly accessible parking area;

             c. 6514 Reisterstown Road. Baltimore, MD
                  i. The surfaces of one or more purportedly accessible parking spaces had
                      slopes exceeding 2.1%;

                  ii.   The surfaces of one or more purportedly accessible aisles had slopes
                        exceeding 2.1%.

             d. 963 NW Plaza, Bridgeton, MO
                  i. The surfaces of one or more purportedly accessible curb ramps had slopes
                      exceeding 2.1%;

                  ii.   The surfaces of one or more purportedly accessible aisles had slopes
                        exceeding 2.1%
                 iii.   The surfaces of one or more purportedly accessible parking spaces had
                        slopes exceeding 2.1%.



                                                  8

             Case 2:19-cv-00625-LA Filed 04/30/19 Page 8 of 14 Document 1
        35.      The fact that individuals with mobility-related disabilities are denied full and

equal access to numerous of Defendants’ facilities, and the fact that each of these facilities deny

access by way of inaccessible parking facilities, is evidence that the inaccessibility Plaintiff

experienced is not isolated, but rather, is caused by Defendants’ systemic disregard for the rights

of individuals with disabilities.

        36.      Defendants’ systemic access violations demonstrate that Defendants either

employ policies and practices that fail to design, construct, and alter their facilities so that they

are readily accessible and usable and/or that Defendants employ maintenance and operational

policies and practices that are unable to maintain accessibility.

        37.      As evidenced by the widespread inaccessibility of Defendants’ parking facilities,

absent a change in Defendants’ corporate policies and practices, access barriers are likely to

reoccur in Defendants’ facilities even after they have been remediated.

        38.      Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendants’ facilities and an injunction to modify the policies and practices that have created

or allowed, and will create or allow, inaccessibility to affect Defendants’ network of facilities.

                                       CLASS ASSERTIONS

        39.      Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2) on

behalf of themselves and the following nationwide class:

        All persons with qualified mobility disabilities who were denied the full and equal
        enjoyment of the goods, services, facilities, privileges, advantages or accommodations of
        any Panda Express, Panda Inn, Hibachi-San location in the United States that is owned,
        operated, or controlled by Panda Restaurant Group, on the basis of disability because
        such persons encountered accessibility barriers due to Defendants’ failure to comply with
        the ADA’s accessible parking and path of travel requirements.

        40.      Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable. The disposition of the individual

                                                   9

              Case 2:19-cv-00625-LA Filed 04/30/19 Page 9 of 14 Document 1
claims of the respective class members through this class action will benefit both the parties and

this Court and will facilitate judicial economy.

         41.   Typicality: Plaintiff’s claims are typical of the claims of the members of the

class. The claims of Plaintiff and members of the class are based on the same legal theories and

arise from the same unlawful conduct.

         42.   Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they all

have been and/or are being denied their civil rights to full and equal access to, and use and

enjoyment of, Defendants’ facilities and/or services due to Defendants’ failure to make their

facilities fully accessible and independently usable as above described.

         43.   Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

         44.   Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a

whole.

                                 SUBSTANTIVE VIOLATION

         45.   The assertions contained in the previous paragraphs are incorporated by reference.




                                                   10

           Case 2:19-cv-00625-LA Filed 04/30/19 Page 10 of 14 Document 1
       46.     Defendants’ facilities were altered, designed, or constructed after the effective

date of the ADA.

       47.     Defendants’ facilities are required to be altered, designed, and constructed so that

they are readily accessible to and usable by individuals who use wheelchairs. 42 U.S.C. §

12183(a).

       48.     Further, the accessible features of Defendants’ facilities, which include the

parking lots and paths of travel, are required to be maintained so that they are readily accessible

to and usable by individuals with mobility disabilities. 28 C.F.R. § 36.211.

       49.     The architectural barriers described above demonstrate that Defendants’ facilities

were not altered, designed, or constructed in a manner that causes them to be readily accessible

to and usable by individuals who use wheelchairs and/or that Defendants’ facilities were not

maintained so as to ensure that they remained accessible to and usable by individuals who use

wheelchairs.

       50.     Furthermore, the architectural barriers described above demonstrate that

Defendants have failed to remove barriers as required by 42 U.S.C. § 12182(b)(2)(A)(iv).

       51.     Defendants’ repeated and systemic failures to design, construct, and alter their

facilities so that they are readily accessible and usable, to remove architectural barriers, and to

maintain the accessible features of their facilities constitute unlawful discrimination on the basis

of a disability in violation of Title III of the ADA.

       52.     Defendants’ facilities are required to comply with the Department of Justice’s

2010 Standards for Accessible Design, or in some cases the 1991 Standards. 42 U.S.C. §

12183(a)(1); 28 C.F.R. § 36.406; 28 C.F.R., pt. 36, app. A.




                                                  11

            Case 2:19-cv-00625-LA Filed 04/30/19 Page 11 of 14 Document 1
       53.     Defendants are required to provide individuals who use wheelchairs full and equal

enjoyment of their facilities. 42 U.S.C. § 12182(a).

       54.     Defendants have failed, and continue to fail, to provide individuals who use

wheelchairs with full and equal enjoyment of their facilities.

       55.     Defendants have discriminated against Plaintiff and the class in that they have

failed to make Defendants’ facilities fully accessible to, and independently usable by, individuals

who use wheelchairs in violation of 42 U.S.C. § 12182(a) as described above.

       56.     Defendants’ conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendants’ conduct.

       57.     Unless Defendants are restrained from continuing their ongoing and continuous

course of conduct, Defendants will continue to violate the ADA and will continue to inflict

injury upon Plaintiff and the class.

       58.     Given that Defendants have not complied with the ADA’s requirements to make

Defendants’ facilities fully accessible to, and independently usable by, individuals who use

wheelchairs, Plaintiff invokes his statutory right to declaratory and injunctive relief, as well as

costs and attorneys’ fees.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Class, pray for:

       a.      A declaratory judgment that Defendants are in violation of the specific

               requirements of Title III of the ADA described above, and the relevant

               implementing regulations of the ADA, in that Defendants’ facilities, as described

               above, are not fully accessible to, and independently usable by, individuals who

               use wheelchairs;



                                                 12

            Case 2:19-cv-00625-LA Filed 04/30/19 Page 12 of 14 Document 1
      b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §

              36.501(b) that: (i) directs Defendants to take all steps necessary to remove the

              architectural barriers described above and to bring their facilities into full

              compliance with the requirements set forth in the ADA, and its implementing

              regulations, so that the facilities are fully accessible to, and independently usable

              by, individuals who use wheelchairs; (ii) directs Defendants to change their

              policies and practices to prevent the reoccurrence of access barriers post-

              remediation; and (iii) directs that Plaintiff shall monitor Defendants’ facilities to

              ensure that the injunctive relief ordered above remains in place.

      c.      An Order certifying the class proposed by Plaintiff, naming Plaintiff as class

              representative, and appointing his counsel as class counsel;

      d.      Payment of costs of suit;

      e.      Payment of reasonable attorneys’ fees pursuant to 42 U.S.C. § 12205 and 28

              C.F.R. § 36.505; and

      f.      The provision of whatever other relief the Court deems just, equitable, and

              appropriate.



Dated: April 30, 2019                                Respectfully Submitted,

                                                     ADEMI & O’REILLY, LLP

                                             By:     s/ Mark A. Eldridge
                                                     Guri Ademi
                                                     John D. Blythin
                                                     Mark A. Eldridge
                                                     3620 East Layton Avenue
                                                     Cudahy, WI 53110
                                                     (414) 482-8000
                                                     (414) 482-8001 (fax)
                                                     gademi@ademilaw.com

                                                13

           Case 2:19-cv-00625-LA Filed 04/30/19 Page 13 of 14 Document 1
                                  jblythin@ademilaw.com
                                  meldridge@ademilaw.com

                                  Benjamin J. Sweet (to be admitted)
                                  THE SWEET LAW FIRM, PC
                                  186 Mohawk Drive
                                  Pittsburgh, Pennsylvania 15228
                                  Phone: 412-742-0631
                                  ben@sweetlawpc.com

                                  Jonathan Miller (to be admitted)
                                  Holly Blackwell (to be admitted)
                                  NYE, STIRLING, HALE & MILLER
                                  LLP
                                  33 West Mission St., #201
                                  Santa Barbara, CA 93101
                                  Phone: (805) 963-2345
                                  jonathan@nshmlaw.com

                                  Attorneys for Plaintiff CHRISTOPHER
                                  BLOCK, individually and on behalf of all
                                  others similarly situated




                             14

Case 2:19-cv-00625-LA Filed 04/30/19 Page 14 of 14 Document 1
